DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16,30) in the reply filed on 1/19/2022 is acknowledged.  The traversal is on the ground(s) that first the group I, Group II and Group III are separate invention and acquired separate status in the art. Second the group I, Group II and the group III required separate classification for search which consider to be serious search burden and third group I, Group II and group III required different search strategy.  This is not found persuasive because the group I is directed to an apparatus for transmitting PUCCH payload bits by modulating different group RBs by at least one of different payload bits or sequences. The group II is directed the apparatus for transmitting PUCCH bits by using a long sequence and Group III is directed to the apparatus for denoting values of PUCCH payload bits by using a sequence of cyclic shifts. It can be clearly seen that the group I, Group II and Group III are different inventions and are distinct from each other and also classified in separate CPC symbols. Therefore, for at least above reasons, applicant argument is not persuasive and the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7,11,12,14,16,30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baldemair et al (U.S.Pub. # 2020/0077424).
         Regarding claims 1, 30, Baldemair et al disclose an apparatus for wireless communications by a user equipment (UE) (fig. 11, para. 0150), comprising: a memory (102 of fig. 11); and a processor coupled with the memory (106 of fig. 11), the memory and the processor configured to: obtain payload bits to be conveyed in a physical uplink control channel (PUCCH) transmission via an interlace of resource blocks (RBs) (700 of fig. 7, para. 0086,0094,0106,); determine a group of the RBs available to the UE (para.0095, 00980118); and transmit the payload bits using the determined group of the RBs, wherein the transmitting involves modulating different RBs of the group by at least one of different payload bits or sequences (para.0096, 0097,0118).  
        Regarding claim 2, Baldemair et al disclose wherein the payload bits comprise: at least two bits of uplink control information (UCI); or a scheduling request (SR) bit and at least one bit of UCI (para. 0097,0106).   

          Regarding claim 4, Baldemair et al disclose wherein: the UE selects a cyclic shift to convey a value of each bit; and the cyclic shifts are selected from a set of cyclic shifts allocated to the UE to allow for multiplexing with other UEs using the same interlace of the RBs (para.0043,0045,0097).  
           Regarding claim 5, Baldemair et al disclose wherein: the first bit is transmitted by repeating a same sequence in each RB in the first set of the RBs; and the second bit is transmitted by repeating a same sequence in each RB in the second set of the RBs (para.0089,0090).  
       Regarding claim 6, Baldemair et al disclose wherein the memory and the processor are further configured to apply at least one of phase ramping, phase rotation, or scrambling to each sequence repetition of the first and second sets of the RBs (para.0045, 0092-0094,0144).  
      Regarding claim 7, Baldemair et al disclose wherein: the first bit it transmitted by using different root sequences across different RBs in the first set of the RBs; and the second bit it transmitted by using different root sequences across different RBs in the first set of the RBs (para.0053-0055, fig. 1). 
       Regarding claim 11, Baldmair et al disclose wherein the payload bits are transmitted across at least first and second symbols (para.0094,0106).  
       Regarding claim 12, Baldmair et al disclose wherein: each symbol is used to transmit a different bit of uplink control information (UCI) (para.0125).  

         Regarding claim 16, Baldmair et al disclose wherein: determining the group of the RBs available to the UE comprises determining a partial set of the RBs of the interlace allocated to the UE (para.0098).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldmair et al in view of Lyu et al (U.S.Pub. # 2018/0198569).
            Regardinh claim 8, Baldmair et al fail to disclose wherein: the at least a first bit comprises a first bit of uplink control information (UCI) and one scheduling request (SR) bit; and the at least a second bit comprises a second bit of UCI. Lyu et al disclose wherein: the at least a first bit comprises a first bit of uplink control information (UCI) 
        Regarding claim 9, Lyu et al disclose wherein: a first subset of the first set of the RBs is used to transmit the first bit of UCI; and a second subset of the first set of the RBs is used to transmit the SR bit (para.0009-0019).  
        Regarding claim 10, Lyu et al disclose wherein: the SR bit is always sent as a same value; or the SR bit is only sent when the SR is a given value, otherwise each RB in the second subset of the first set of the RBs is left blank (para.0057-0058).  
        Regarding claim 13, Lyu et al disclose wherein: the first symbol carries a first bit of uplink control information (UCI) and a scheduling request (SR) bit; and the first symbol carries a second bit of UCI (para. 0041, 0042).  
        Regarding claim 15, Lyu et al disclose wherein: the UE selects a cyclic shift to convey a combination of values of the payload bits ; and the cyclic shifts is selected from a set of cyclic shifts allocated to the UE to allow for multiplexing with other UEs using the same interlace of the RBs, wherein the cyclic shifts allocated to each UE are designed to reduce a probability of a missed detection or false detection of a first bit of the payload bits, caused by a timing error, when compared to another bit of the payload bits (para. 0118,0119).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416